Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  September 19, 2008                                               Clifford W. Taylor,
                                                                            Chief Justice

  134667-69 & (45) 	                                              Michael F. Cavanagh
  134671                                                          Elizabeth A. Weaver
  134673-74                                                              Marilyn Kelly
                                                                    Maura D. Corrigan
  134676-77                                                       Robert P. Young, Jr.
                                                                  Stephen J. Markman,
                                                                                 Justices

  ATTORNEY GENERAL,
           Appellant,
  v      	                                        SC: 134667
                                                  COA: 259845
                                                  MPSC: U-13808
  MICHIGAN PUBLIC SERVICE COMMISSION,
  DETROIT EDISON COMPANY, and
  CONSTELLATION NEWENERGY, INC.,
             Appellees.
  ____________________________________________/

  DETROIT EDISON COMPANY,
            Appellee,
  v      	                                        SC: 134668
                                                  COA: 264099
                                                  MPSC: U-13808
  MICHIGAN PUBLIC SERVICE COMMISSION,
  ASSOCIATION OF BUSINESSES ADVOCATING
  TARIFF EQUITY, MICHIGAN ENVIRONMENTAL
  COUNCIL, PUBLIC INTEREST RESEARCH
  GROUP IN MICHIGAN, and CONSTELLATION
  NEWENERGY, INC.,
            Appellees,
  and
  ATTORNEY GENERAL,
             Appellant.
  ____________________________________________/

  ATTORNEY GENERAL,
           Appellant,
  v                                               SC: 134669
                                                  COA: 264191
                                                  MPSC: U-13808
                                                                2

MICHIGAN PUBLIC SERVICE COMMISSION,
DETROIT EDISON COMPANY, ENERGY
MICHIGAN, INC., CONSTELLATION
NEWENERGY, INC., and ASSOCIATION OF
BUSINESSES ADVOCATING TARIFF EQUITY,
           Appellees.
____________________________________________/

DETROIT EDISON COMPANY,
          Appellee,
v                                               SC: 134671
                                                COA: 264099
                                                MPSC: U-13808
ASSOCIATION OF BUSINESSES ADVOCATING
TARIFF EQUITY, MICHIGAN ENVIRONMENTAL
COUNCIL, PUBLIC INTEREST RESEARCH
GROUP IN MICHIGAN, CONSTELLATION
NEWENERGY, INC., and ATTORNEY GENERAL,
          Appellees,
and
MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellant.
____________________________________________/

DETROIT EDISON COMPANY,
          Appellee,
v                                               SC: 134673
                                                COA: 264099
                                                MPSC: U-13808
MICHIGAN PUBLIC SERVICE COMMISSION,
ASSOCIATION OF BUSINESSES ADVOCATING
TARIFF EQUITY, CONSTELLATION
NEWENERGY, INC., and ATTORNEY GENERAL,
          Appellees,
and
MICHIGAN ENVIRONMENTAL COUNCIL, and
PUBLIC INTEREST RESEARCH GROUP IN
MICHIGAN,
          Appellants.

____________________________________________/

MICHIGAN ENVIRONMENTAL COUNCIL and
PUBLIC INTEREST RESEARCH GROUP IN
MICHIGAN,
          Appellants,
                                                                                    3


v                                                          SC: 134674
                                                           COA: 264131
                                                           MPSC: U-13808
MICHIGAN PUBLIC SERVICE COMMISSION,
DETROIT EDISON COMPANY, and
CONSTELLATION NEWENERGY, INC.,
           Appellees.
____________________________________________/

DETROIT EDISON COMPANY,
          Appellee,
v                                                          SC: 134676
                                                           COA: 264099
                                                           MPSC: U-13808
MICHIGAN PUBLIC SERVICE COMMISSION,
MICHIGAN ENVIRONMENTAL COUNCIL,
PUBLIC INTEREST RESEARCH GROUP IN
MICHIGAN, CONSTELLATION NEWENERGY,
INC., and ATTORNEY GENERAL,
            Appellees,
and
ASSOCIATION OF BUSINESSES ADVOCATING
TARIFF EQUITY,
           Appellant.
____________________________________________/

ASSOCIATION OF BUSINESSES ADVOCATING
TARIFF EQUITY,
          Appellant,

v                                                          SC: 134677
                                                           COA: 264156
                                                           MPSC: U-13808
MICHIGAN PUBLIC SERVICE COMMISSION,
DETROIT EDISON COMPANY, ENERGY
MICHIGAN, INC., CONSTELLATION
NEWENERGY, INC., and ATTORNEY GENERAL,
           Appellees.
____________________________________________/

        On order of the Court, the motion of Detroit Edison Company to exceed the page
limit is GRANTED. The applications for leave to appeal the July 3, 2007 judgment of
                                                                                                               4

the Court of Appeals are considered, and they are GRANTED, limited to: (1) whether
“transmission costs” may be included in the power supply cost recovery factor, MCL
460.6j(1)(a) and (b); and (2) whether the Court of Appeals erred in concluding that the
Michigan Public Service Commission’s decision to prohibit recovery of the control
premium that DTE Energy paid to acquire MCN Energy by including the premium in
Detroit Edison’s rates was not supported by competent, material, and substantial evidence
on the whole record. Const 1963, art 6, § 28; In re Complaint of Rovas Against SBC
Michigan, 482 Mich 90 (July 23, 2008) (Docket Nos. 134493, 134500), slip op at 11-12.

      We further ORDER that these cases be argued and submitted to the Court together
with the case of Attorney General v Michigan Public Service Commission (Docket
No. 136431), at such future session of the Court as these cases are ready for submission.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 19, 2008                  _________________________________________
       0916                                                                  Clerk